Title: To Thomas Jefferson from P.P.F. Degrand, 2 July 1824
From: Degrand, P.P.F.
To: Jefferson, Thomas


Sir
Boston
2 July 1,824
Nothing could be more conclusive than the Statement given by your esteemed favor 24 June.Our venerable friend the Hon John Adams has explained to me the reason of the discrepancy in the date of his Letter.  He dictated it, for his letter-book, to Miss Smith, on the 17th Septr—She made the copy to be dispatched to you on the 18th & dated that copy accordingly.Accept the renewed assurance of my distinguished regard & esteem P. P. F. Degrand